Order of the Surrogate’s Court of Queens county, in so far as appealed from, reversed on the law and the facts, without costs, and the application for discretionary allowances therein granted to the extent of $5,121.53 denied, without costs. In view of the fact that the major part of the disbursements was necessitated by the prosecution of the unmeritorious appeal by the contestants from the decree of the Surrogate’s Court in so far as it denied probate to the 1923 will, they should be disallowed, in the exercise of sound discretion. For the same reason the counsel fee in respect to this phase of the litigation should be disallowed. This estate has been, heretofore, unduly burdened with allowances to the unsuccessful contestants. Lazansky, P. J., Young, Cars-well, Seudder and Tompkins, JJ., concur.